UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

John Doe
Plaintiffs}

V. Civil Action No. 3:19-cv-00038

 

 

The Rector and Visitors of the University of Virginia et al
Defendant(s)

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
INTEREST IN LITIGATION

 

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION,

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant to Standing Order entered May 15, 2000.

Emily Babb who is Defendant
(Name of party you represent) (Plaintiff/Defendant}

 

makes the following disclosure:

1. Is the party a publicly held corporation or other publicly held enthy?
lYes [X]No

2, Does the party have any parent corporations?

("]Yes No

if yes, identify alf parent corporations, including grandparent and great grandparent corporations:

3. !s 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?

[Yes No

If yes, identify all such owners:

4, Is there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome
of the litigation?

Yes EX}No

if yes, identify all such owners:

5, Is the party a trade association?
i_l¥es [X]No
If yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

A oC AO" July 14, 2019

f (Signature) , (Date)

 
